Judgment, Supreme Court, Bronx County (Seth L. Marvin, J., at suppression hearing; Michael A. Gross, J., at plea and sentencing), rendered September 7, 2007, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of his right to appeal, we conclude that the hearing court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations. Concur— Acosta, J.E, Andrias, Saxe, Freedman and Feinman, JJ.